Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 4, 16, 25, 28, 32, 33, 52 and 54-65 are pending in the present application.  The instant claims are rejected as indicated below.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The amendment to page 20, lines 1 1-12 continues to contain a hyperlink and/or browser-executable code as shown below:
US Department of Health and Human Services, Center of Disease Control and Prevention, www.cdc.gov/drugresistance/threat report-2013/pdf/ar-threats-2013-508.pdf.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 16, 25, 28, 32, 33, 52 and 54-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the disclosure as filed is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species). 

Here, applicant has amended the claims to recite “a non-human patient”.  However, the present specification sets forth the administration of the claimed composition to a mammal “e.g., rodent, human, non-human primates, canine, bovine, ovine, equine, feline, etc.” (see page 12, lines 31-33).  The term “non-human patient” is not set forth in the present specification and would be inclusive of non-mammal.
This is both a written description rejection and a new matter rejection.

Claim Rejections - 35 USC § 102
The rejection of claims 5, 6, 38, 39, 41, 44 and 53 under 35 USC 102(a)(1) over Zheng et al. (Linchuang Huicui, 2014) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 4, 25, 28, 32 and 52 under 35 USC 102(a)(1) over Zheng et al. (Linchuang Huicui, 2014) is withdrawn.

The rejection of claims 5, 6, 38, 39, 41,43 and 44 under 35 U.S.C. 102(a)(1) as over Wang (CN103285396) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 4, 16, 25, 28, 32, 33 and 52 under 35 U.S.C. 102(a)(1) over Wang (CN103285396) is maintained.


    PNG
    media_image1.png
    108
    242
    media_image1.png
    Greyscale
for treating peptic ulcers and eradicating helicobacter pylori
(a gram negative, nosocomial pathogen) (see the entire article).  The reference teaches
H. pylori is resistant to clarithromycin (see for example, page 8, paragraph 11);
Composition filled into capsules or compressed into tablets (see for example, page 9, lines 1 and 2),
Use of non-human, for example, a rat, as an experimental animal (see Example 1) and 
exemplifies composition comprising for example, rantidine, clarithromycin, amoxicillin and otilonium bromide (see for example, page 9, Example 1).
The method of use taught by the reference is encompassed by the instant claims.

Response to Arguments
Applicant argues the claims were amended to recite the treatment of a non-human patient and Wang relates to treatment of peptic ulcers in humans caused by H. pylori.  Applicant’s argument was considered but not persuasive for the following reason.
Although, the reference relates to the use of the prior art composition for treating peptic ulcers in human caused by H. pylori, it utilizes experimental animals such as rats.  Therefore, the reference teaches the use of the claimed composition in treating non-human patients as instantly claimed.


The rejection of claims 38, 39, 41, 43-45, 47 and 51 under 35 U.S.C. 102(a)(1) over Casini et al. (US 4,978,772) is made moot by the cancellation of the instant claims.

Claim Rejections - 35 USC § 103
The rejection of claims 5, 6, 38-41, 43-45, 47, 51 and 53 under 35 U.S.C. 103 over Zheng et al. (Linchuang Huicui, 2014), Triantafillidis et al. (Clinical and Experimental Gastroenterology, 2014) and Casini et al. (US 4,978,772) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 4, 16, 25, 28, 32, 33 and 52 under 35 U.S.C. 103 over Zheng et al. (Linchuang Huicui, 2014), Triantafillidis et al. (Clinical and Experimental Gastroenterology, 2014) and Casini et al. (US 4,978,772) is maintained and claims 54-65 are rejected under 35 U.S.C. 103 over Zheng et al. (Linchuang Huicui, 2014), Triantafillidis et al. (Clinical and Experimental Gastroenterology, 2014) and Casini et al. (US 4,978,772).
Zheng et al. teaches a combination of otilonium bromide:

    PNG
    media_image1.png
    108
    242
    media_image1.png
    Greyscale
and probiotics for use with patients with diarrhea-predominant irritable bowel syndrome with small intestinal bacterial overgrowth.


Triantafillidis et al. teaches the efficacy and safety of otilonium bromide, an antispasmodic agent, in the management of irritable bowel syndrome (see the entire article).  The reference teaches otilonium bromide
is able to significantly prolong the time to the appearance of relapse and, thus, could be effectively be used for the long-term management of patients with IBS (see Abstract; page 80, 1st col. 1st full paragraph; Conclusion);
has poor systemic absorption after oral administration (see page 77, 1st col., 1st paragraph);
administration of 40mg 3x daily in patients with IBS (see Table 1) and
can be administered orally (see page 80, 2nd col., 2nd paragraph).

Casini et al. teaches the utilization of otilonium bromide and related pharmaceutical formulation for topical application to the Gl tract (see the entire article). The reference also teaches oral administration of otilonium bromide is known in the art and exemplifies topical composition such as,

    PNG
    media_image2.png
    112
    258
    media_image2.png
    Greyscale
 (see col. 1, lines 23-27 and claims 5, 6, 13 and 14).


The instant claims differ from the combination of Zheng and Triantafillidis by reciting,
(i)  treating a non-human patient such as equine, bovine, ovine, canine or feline (see instant claims 1, 25, 54 and 58-65);
(ii)  wherein the bacteria is resistant to one or more antibiotics (see instant claims 16 and 56); and
(ii)  wherein the method further comprises a second antibiotic therapy (see instant claims 33 and 57).

As per claims 1, 25, 54 and 58-65 and the recitation of treating a non-human patient such as equine, bovine, ovine, canine or feline, MPEP § 2107.03(III) notes the extrapolation of data from in vitro or animal testing to support therapeutic utility.  Additionally, as evidence by the art, testing in laboratory animal, i.e., non-human patient, shows similar activity as in human (see for example, Wang (CN103285396), example 1).  Therefore, based on the knowledge in the pharmaceutical art at the time of 
As per claims 16 and 56, the cited reference do not teach resistance to one or more antibiotics. However, some of the bacteria found in IBS/SIBO are known to be resistant to one or more antibiotics (see for example, Khan et al., 2015, see paragraphs 4.3 and 6).
As per claims 33 and 57, the addition of a second antibiotic agent as recited by instant claim 33 would have been obvious to the skilled artisan since combination therapy is routine in the medical art.
As recognized by MPEP § 2144.06(I):

    PNG
    media_image3.png
    325
    639
    media_image3.png
    Greyscale


Response to Arguments
Applicant argues the claims were amended to recite the treatment of a non-human patient.  Applicant’s argument was considered but not persuasive for the following reason.
As noted above in paragraph #10, the art, as evidenced by Wang, utilizes experimental animals such as rats for testing of the activity of OB.  Additionally, as stated above in paragraph #13, MPEP § 2107.03(III) notes the extrapolation of data from in vitro or animal testing to support therapeutic utility.  
Therefore, based on the knowledge in the pharmaceutical art at the time of the present invention, the skilled artisan in the art would have the reasonable expectation that the use of a composition comprising OB for treating bacterial infections in humans would also be useful for the same purpose in non-humans.  In other words, the skilled artisan in the art would have the reasonable expectation that said bacterial infection irrespective of whether in a human or non-human patient would be treatable utilizing OB as taught by the art.  
For these reasons, the rejection of claims 1, 4, 16, 25, 28, 32, 33 and 52 under 35 U.S.C. 103 over Zheng et al. (Linchuang Huicui, 2014), Triantafillidis et al. (Clinical and Experimental Gastroenterology, 2014) and Casini et al. (US 4,978,772) is maintained and claims 54-65 are rejected under 35 U.S.C. 103 over Zheng et al. (Linchuang Huicui, 2014), Triantafillidis et al. (Clinical and Experimental Gastroenterology, 2014) and Casini et al. (US 4,978,772).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628